Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending. Claims 16-17 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten to overcome the applicable rejection(s) and/or objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of 

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite additional mental processes (e.g. determining, adding, normalizing, selecting, executing). Therefore the aforementioned claims 2-7 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 8-15, they have similar limitations as claims 1-7 and are therefore rejected using the same rationale.

As per claims 16-17, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 16-17 recite the same abstract idea of claim 1. Claims 16-17 recite additional mental processes (e.g. scheduling) and non-functional descriptive language (further defining each weighted sum, the storage system, and the group of synchronization jobs). Therefore the aforementioned claims 16-17 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, it is unclear how the phrase “to be processed” recited in ll. 3 relates to the phrase “controlling execution” recited in ll. 9.

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 16, it is not clear what “a length of available time” means. Does the available time refer to the amount of time to control execution, prioritize the group, synchronize a job or something else? Furthermore does “an amount of data to be synchronized” refer to “an amount of data to be synchronized” in claim 1?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4, 8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 8,818,988) (hereinafter Brown as previously cited) in view of Nurminen et al. (US 2008/0144601) (hereinafter Nurminen as previously cited).

As per claim 1, Brown teaches the invention substantially as claimed including a method for data synchronization, comprising: obtaining respective synchronization characteristics of  synchronization jobs of a group of synchronization jobs to be processed, each synchronization characteristic indicating at least one of an expected completion time instant (col. 4, ll. 42-67 to col. 5, ll. 1-2 expected amount of time required to complete execution and resource usage); prioritizing the group of the synchronization jobs based on a set of weighted sums derived from the synchronization characteristics (fig. 3 modify priority levels based comparison of progress information to resource usage estimates. In one case suppose there are only two synchronization jobs. The first synchronization job has a weight of 1 and the second synchronization job has a weight of 0. Therefore the first synchronization job would have a higher priority than the second synchronization job and only one of the synchronization characteristics would matter i.e. the one with a weight of 1. In another case suppose the first synchronization has a weight of 0.5 and the second synchronization job also has a weight of 0.5. Therefore the first and second synchronization jobs would have the same priority and the order would not matter); and controlling execution of the group of the synchronization jobs based on a result of the adjust resource access rates by dynamically adjusting priority levels for execution).

Brown does not explicitly teach an amount of data to be synchronized of a corresponding synchronization job.

However, Nurminen teaches an amount of data to be synchronized of a corresponding synchronization job (fig. 4; [0047]; [0049]; [0051] prioritize synchronization items based on the amount of data to be synchronized).

Nurminen and Brown are both concerned with computer databases. Brown teaches prioritizing jobs based on changing expected completion times while Nurminen teaches prioritizing jobs based on the size of the synchronization job. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Nurminen because it would provide for improved data replication between any sites of a distributed database system using optimistic replication.

As per claim 4, Brown further teaches wherein the prioritizing comprises: determining, based on the expected completion time instant of the corresponding synchronization job, a length of available time for executing the synchronization job before the expected completion time instant; and determining a priority for executing the corresponding synchronization job based on the length of available time (col. 4, ll. 42-67 to col. 5, ll. 1-2 reprioritize request based on whether particular request is anticipated to meet a service level goal based on the remaining amount of time to complete the request).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 16, Brown teaches wherein each weighted sum of the set of weighted sums is based on a length of available time (col. 4, ll. 42-61) and Nurminen teaches an amount of data to be synchronized for a respective synchronization job of the group of synchronization jobs (fig. 4; [0047]; [0049]; [0051]) (again, for the case of only two jobs, a weight of 1 for one job and a weight of 0 for another job would require only one of the length of available time or an amount of data to be synchronized).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nurminen as applied to claims 1 and 8 respectively above, and further in view of Thomas et al. (US 10,083,094) (hereinafter Thomas as previously cited).

As per claim 2, Brown and Nurminen do not explicitly teach wherein obtaining the synchronization characteristics comprises: obtaining respective Recovery Point Objectives RPOs of the group of synchronization jobs and a current time instant of a storage system; and determining the expected completion time instant of the corresponding synchronization job based on the RPO of the corresponding synchronization job and the current time instant of the storage system.

However, Thomas teaches wherein obtaining the synchronization characteristics comprises: obtaining respective Recovery Point Objectives RPOs of the group of synchronization jobs and a current time instant of a storage system; and determining the expected completion time instant of the corresponding synchronization job based on the RPO of the corresponding synchronization job and the current time instant of the storage system (col. 7, ll. 50-67 to col. 8, ll. 1-3 and col. 8, ll. 41-61 determine recovery point objective and timestamp of operations and generate an expected completion time).

Thomas and Brown are both concerned with computer databases. Brown teaches dynamically prioritizing jobs based on changing expected completion times while Thomas teaches RPOs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Numinen in view of Thomas because it would provide for a system that meets RPOs and job scheduling timings.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nurminen as applied to claims 1 and 8 respectively above, and further in view of Leonard (US 8,769,550) (as previously cited).

As per claim 3, Brown and Numinen do not explicitly teach in response to arrival of a new synchronization job, determining the number of current active synchronization jobs; and in response to the number reaching a threshold, adding the new synchronization job into the group of synchronization jobs.

However, Leonard teaches in response to arrival of a new synchronization job, determining the number of current active synchronization jobs; and in response to the number reaching a threshold, adding the new synchronization job into the group of synchronization jobs (col. 2, ll. 32-46 and col. 10, ll. 13-25 determine number of threads in a queue and add threads into the queue until a threshold is met).

Leonard and Brown are both concerned with computer databases. Brown teaches dynamically prioritizing jobs based on changing expected completion times while Leonard teaches determining job assignments for queues based on queue lengths. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Numinen in view of Leonard because it would provide for a way to optimize assignment of threads to queues within a messaging-middleware environment.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nurminen as applied to claims 4 and 11 respectively above, and further in view of Clifford (US 2013/0318463) (as previously cited).

As per claim 5, Brown and Nurminen do not explicitly teach wherein the prioritizing further comprises: determining, based on both the length of available time and the amount of data to be synchronized, the priority for executing the corresponding synchronization job.

However, Clifford teaches wherein the prioritizing further comprises: determining, based on both the length of available time and the amount of data to be synchronized, the priority for executing the corresponding synchronization job ([0050] determine an amount of data remaining to complete the duplication operation with the amount of time remaining in the duplication window).

Clifford and Brown are both concerned with computer databases. Brown teaches dynamically prioritizing jobs based on changing expected completion times while Clifford teaches prioritizing jobs based on the amount of data and length of time available. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Numinen in view of Clifford because it would provide a way to minimize the impact of other processes on system resources during a duplication process.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nurminen as applied to claims 1 and 8 respectively above, and further in view of Shaw (US 2013/0107783) (as previously cited).

As per claim 7, Brown and Nurminen do not explicitly teach wherein controlling execution of the synchronization jobs comprises: in response to the number of the current active synchronization jobs being below a threshold, selecting from the group of synchronization jobs a synchronization job with highest priority as a synchronization job to be executed based on the result of the prioritizing; and executing the selected synchronization job.

However, Shaw teaches wherein controlling execution of the synchronization jobs comprises: in response to the number of the current active synchronization jobs being below a threshold, selecting from the group of synchronization jobs a synchronization job with highest priority as a synchronization job to be executed based on the result of the prioritizing; and executing the selected synchronization job ([0061] based being below a threshold ensure that the highest priority devices get access to the network).

Shaw and Brown are both concerned with computer databases. Brown teaches dynamically prioritizing jobs based on changing expected completion times while Shaw teaches 

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nurminen as applied to claim 1, and further in view of Chen et al. (US 10,261,853) (hereinafter Chen).

As per claim 17, Brown and Nurminen do not explicitly teach wherein a storage system is tasked with performing replication between a first storage device and a second storage device in accordance with a predefined Recovery Point Objective (RPO) requirement; wherein the group of synchronization jobs to be processed are synchronization jobs awaiting execution to replicate data from the first storage device to the second storage device; and wherein prioritizing the group of the synchronization jobs includes: scheduling the synchronization jobs for execution based on the set of weighted sums derived from the synchronization characteristics.

However, Chen teaches wherein a storage system is tasked with performing replication between a first storage device and a second storage device in accordance with a predefined Recovery Point Objective (RPO) requirement (col. 6, ll. 62-66); wherein the group of In one case suppose there are only two synchronization jobs. The first synchronization job has a weight of 1 and the second synchronization job has a weight of 0. Therefore the first synchronization job would have a higher priority than the second synchronization job and only one of the synchronization characteristics would matter i.e. the one with a weight of 1. In another case suppose the first synchronization has a weight of 0.5 and the second synchronization job also has a weight of 0.5. Therefore the first and second synchronization jobs would have the same priority and the order would not matter).

Chen and Brown are both concerned with computer task prioritization. Brown teaches dynamically prioritizing jobs based on changing expected completion times while Chen teaches prioritizing replication sessions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Numinen in view of Chen because it would provide for an efficient data storage solution that minimizes cost while meeting customer data storage needs while providing a benefit of reducing the complexity of implementing data storage.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

On pg. 9 and 13 of the Remarks, Applicant alleges that the examiner incorrectly trivializes the claim limitations while disregarding the full limitations. The examiner respectfully disagrees. Applicant has mistakenly misconstrued the examiner’s notation utilizing “…” as ignoring words in the claims. On the contrary, the examiner uses the “…” notation to denote all of the words in between the first and last words. The examiner simply used the “…” notation to avoid having to type or copy/paste all of the claim text and instead meant the “…” notation to actually include all of the text intervening the beginning and ending words. The examiner has in fact considered all of the full claim limitations. Therefore, Applicant’s argument is moot and the rejections are hereby maintained.

In the Remarks on pg. 9, Applicant alleges that a human mind cannot perform data synchronization involving a group of synchronization jobs to be processed. The examiner respectfully disagrees. Applicant points to the first limitation of claim 1 i.e. “obtaining…job”. This step is being interpreted by the examiner as extra-solution activity insufficient to amount to significantly more than the abstract idea itself because it only receives data which is a well-understood, routine, and conventional computer function as recognized by the court decisions listed in MPEP 2106.05(d)II. and (g). Therefore the examiner is not interpreting the “obtaining…job” limitation as a step being performed in the human mind. Therefore, Applicant’s argument is moot and the rejections are hereby maintained.

On pg. 9-10 of the Remarks, Applicant alleges that it is unreasonable to argue that the human mind is able to prioritize a group of synchronization jobs while mentioning a time instant or an amount of data to be synchronized. The examiner respectfully disagrees. Suppose a 

In the Remarks on pg. 10 and 12-13, Applicant argues that the claims result in an improvement to storage system technology. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, the claim itself must reflect the improvement in technology. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. The rejections are hereby maintained and Applicant’s arguments are rebutted.

On pg. 11 of the Remarks, Applicant alleges that the human mind cannot control execution of a group of synchronization jobs. The examiner respectfully disagrees. [0058] of the instant specification describes controlling execution as merely determining an execution sequence of the group of synchronization jobs based on their respective priorities. In that example the execution is controlled by dictating the order of execution. As argued above, this step can easily be performed mentally. The claims never recite the actual step of execution. The rejections are hereby maintained and Applicant’s arguments are traversed.

In the Remarks on pg. 13, Applicant alleges that the claims do not refer to mere instructions for use on a generic computer component. The examiner respectfully disagrees. Applicant has failed to explain how the electronic device of claim 8 reciting at least one 

On pg. 14 of the Remarks, Applicant alleges that the examiner improperly rejected the dependent claims. The examiner respectfully disagrees. Applicant has failed to realize that the dependent claims include the claim language of the independent claim from which they depend. For the sake of brevity the examiner merely states that the limitations of the independent claim that are included in the dependent claims are also understood to be rejected using the same rationale as previously stated. The rejection goes on to analyze the dependent claim limitations by identifying the further mental processes claimed in the dependent claims and rejecting them using the same rationale as used for claim 1. Contrary to Applicant’s assertion, the examiner is not stating that the dependent claims are rejected merely because the independent claim is rejected. Rather the same rationale and analysis used to reject the independent claims are also being used to reject the dependent claims. The rejections are hereby maintained and Applicant’s arguments are traversed.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Bhat et al. (US 2016/0026535) disclose controlling resources and replicating workloads based on RPOs.

Babashetty et al. (US 2014/0297588) discuss proactively maintaining consistent RPOs across data centers.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 22, 2021